IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 21, 2007
                                No. 07-10277
                              c/w No. 07-10283             Charles R. Fulbruge III
                             Summary Calendar                      Clerk


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

CHRISTOPHER RYAN BUNCH

                                          Defendant-Appellant


                 Appeals from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:06-CR-280-ALL
                         USDC No. 3:06-CR-315-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Christopher Ryan Bunch appeals the 66-month concurrent sentence
imposed following his guilty-plea convictions for bank robbery, access device
fraud, and identification fraud. He argues that his sentence violates United
States v. Booker, 543 U.S. 220 (2005), and is unreasonable. The presumption of
reasonableness afforded a sentence within a properly calculated advisory


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10277
                                c/w No. 07-10283

guideline range is consistent with Booker. See Rita v. United States, 127 S. Ct.
2456, 2462 (2007). The record reflects that the district court considered Bunch’s
arguments, statements from Bunch and his family, the recommendation of the
presentence report, the applicable guideline range, and the factors set forth in
18 U.S.C. § 3553(a).
      Because the district court exercised its discretion to impose a sentence
within a properly calculated guideline range, the sentence is presumptively
reasonable, and we may infer that the district court considered all the facts for
a fair sentence set forth in the Guidelines. See Rita, 127 S. Ct. at 2462-70;
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); United States v.
Mares, 402 F.3d 511, 520 (5th Cir. 2005). Bunch asserts that he has rebutted
the presumption of reasonableness because of various mitigating factors. There
is nothing to indicate that the district court improperly failed to consider
sentencing factors entitled to significant weight, gave significant weight to
improper factors, or erred in balancing the factors to such a degree that the
sentence was not reasonable. See United States v. Nikonova, 480 F.3d 371, 376
(5th Cir.), cert. denied, 128 S. Ct. 163 (2007). The judgment of the district court
is AFFIRMED.




                                        2